

	

		II

		109th CONGRESS

		1st Session

		S. 1460

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 21, 2005

			Mr. Santorum introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To extend the suspension of duty on

		  D-Mannose.

	

	

		1.Extension of suspension of

			 duty on D-Mannose

			(a)In

			 generalHeading 9902.01.94 of

			 the Harmonized Tariff Schedule of the United States is amended by striking

			 12/31/2006 and inserting 12/31/2009..

			(b)Effective

			 dateThe amendment made by

			 subsection (a) applies to goods entered, or withdrawn from warehouse for

			 consumption, on or after the 15th day after the date of the enactment of this

			 Act.

			

